Citation Nr: 1620208	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  13-35 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 0 percent for a residual granuloma of the right forearm from retained shrapnel.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to October 1954.


This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The issue of entitlement to service connection for a right wrist disability, claimed as secondary to the service connected residual granuloma of the right forearm has been raised by a June 2014 Statement of Accredited Representative in Appealed Case, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2015).


FINDING OF FACT

The preponderance of the evidence is against a finding that the residual granuloma of the right forearm from retained shrapnel causes any disfigurement of the head, face, or neck; results from burns; is unstable or painful; has disabling effects; is greater than 6 square inches or 39 square centimeters in area; or results in any impairment of function. 


CONCLUSION OF LAW

The criteria for a rating in excess of 0 percent for a residual granuloma of the right forearm from retained shrapnel have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7819 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated November 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the November 2013 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  In January 2013 VA obtained an adequate examination for the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by application of the criteria in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when assigning disability rating.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is rated as 0 percent disabling for a residual granuloma of the right forearm from retained shrapnel.  The disability is rated using Diagnostic Code 7819, used for rating benign skin neoplasms.  Diagnostic Code 7819 directs that the rater rate the benign skin neoplasm as disfigurement of the head, face, or neck using Diagnostic Code 7800; as a scar using Diagnostic Codes 7801 through 7805; or for impairment of function.  38 C.F.R § 4.118, Diagnostic Code 7819 (2015).  

Diagnostic Code 7800 is used for rating scars and disfigurement of the head, face, or neck.  Because the disability in question in on the forearm, that Diagnostic Code does not apply.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2015).

Diagnostic Code 7801 provides a 10 percent rating for scars that are deep and nonlinear in an area or areas of at least 6 square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2015).

Diagnostic Code 7802 provides a 10 percent rating for superficial and nonlinear scars in an area or areas greater than 144 square inches (929 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7802 (2015).

Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).

Diagnostic Code 7805 provides that any disabling effects not considered in a rating provided under Diagnostic Code 7800 through 7804 should be rated under an appropriate Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2015).

In a January 2013 VA examination, with a May 2013 addendum, the VA examiner noted that there was a linear scar located on the Veteran's dorsal right forearm, measuring 1.5 centimeters, with a subcutaneous nodule of the right forearm that was movable and nontender in the area of shrapnel that measured 2 by 2 centimeters and was likely fibrotic scarring from retained shrapnel.  The VA examiner noted that the scars of the extremities were not painful, unstable, or of burn origin.  The examiner noted that the diagnosis of residual granuloma of the right forearm from retained shrapnel dated from 1954.  The Veteran reported that since March 2012 he had experienced numbness as an impact of flare-ups, and that the condition had stayed the same.  The examiner noted that the scars did not impact the Veteran's ability to work.  The examiner did not find any elbow or forearm disability.  There was no objective evidence of painful motion and range of elbow motion was normal.  There was no additional range of motion loss on repetitive motion.  There was no functional loss or functional impairment of the elbow and forearm.  There was no localized tenderness or pain on palpation of the joint or soft tissue of either elbow or forearm.  Muscle strength testing was 5/5.  There were wrist findings that were not related to the shrapnel wounds.

The Board finds that the record shows that the residual granuloma of the right forearm from retained shrapnel is not a disfigurement of the Veteran's head, face, or neck.  Therefore a higher rating under Diagnostic Code 7800 is not warranted.  The scar and granuloma do not measure more than 6 square inches or 39 square centimeters in area.  Therefore a higher rating is not warranted under Diagnostic Codes 7801 or 7802.  The scar and granuloma are not shown to be unstable or painful.  Therefore, a higher rating is not warranted under Diagnostic Code 7804.  38 C.F.R § 4.118, Diagnostic Code 7800 to 7804 (2015).

The evidence also does not show that the scar or granuloma causes disabling effects or results in any impairment of function.  While the Veteran has claimed flare-ups with numbness, the VA examination did not find or diagnose any objective demonstrable disability that could be rated.  Therefore, the Board cannot identify any appropriate diagnostic code under which to rate the claimed additional disability, as not was found on examination.  Therefore, a higher rating using Diagnostic Code 7805 is not warranted.  38 C.F.R § 4.118, Diagnostic Code 7805 (2015).

Furthermore, the VA examination and the preponderance of the evidence is record is against the finding that there is any residual impairment of function that would warrant any rating pursuant to the instructions of Diagnostic Code 7819.  38 C.F.R § 4.118, Diagnostic Code 7819 (2015).

While the Veteran has claimed flare-ups with numbness, there was no objective identified disability on examination that can be rated.  The Board finds that the objective examination evidence is more persuasive because of the medical training and experience of the examiner.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any higher rating for the residual granuloma of the right forearm from retained shrapnel. Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular rating for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Rating Schedule reasonably describe a Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to make his disability rating for a residual granuloma of the right forearm from retained shrapnel inadequate.  When comparing the disability picture of the service-connected skin disability with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability ratings for the residual granuloma, right forearm from retained shrapnel.  The criteria for the disability ratings describe the Veteran's disability level and symptomatology.  In addition, the evidence does not show frequent hospitalization or marked interference with employment due to the disability.  Therefore, the Board finds that the currently assigned schedular ratings are adequate and no referral is required.  38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

A rating in excess of 0 percent for a residual granuloma of the right forearm from retained shrapnel is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


